Citation Nr: 1545608	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain with degenerative changes in the lumbar spine and intervertebral disc syndrome, rated as 10 percent disabling prior to November 18, 2014.  

2.  Entitlement to an increased rating for mechanical low back pain with degenerative changes in the lumbar spine and intervertebral disc syndrome, rated as 50 percent disabling since November 18, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to February 1977 and from June 1979 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a November 2014 rating decision, a 50 percent disability rating was awarded for the Veteran's service-connected low back disability, effective November 18, 2014.  As higher schedular ratings remain possible throughout the period on appeal, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that in the November 2014 rating decision separate ratings were awarded for right and left lower and upper extremity radiculopathy.  The Veteran has not disagreed with those ratings or perfected an appeal of that rating decision.  Thus, those matters are not before the Board.

The issue of entitlement to an increased rating for mechanical low back pain with degenerative changes in the lumbar spine and intervertebral disc syndrome, rated as 50 percent disabling since November 18, 2014 is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  

 
FINDING OF FACT

For the period to November 18, 2014, the Veteran's low back disability was manifested by combined thoracolumbar spine range of motion of 175 degrees; combined thoracolumbar spine motion was not less than 120 degrees, forward flexion of the thoracolumbar spine was not less than 60 degrees, muscle spasm or guarding was not sever enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome (IVDS) were not shown.


CONCLUSION OF LAW

For the period prior to November 18, 2014, the criteria for a rating in excess of 10 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2010, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notice required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided with  a VA examinations to assess the severity of his low back disability in January 2011.  The Board finds this examination is adequate for deciding the issue of entitlement to a higher rating for a low back disability on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and findings that are responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that the VA examination was somehow inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's low back disability is rated pursuant to Diagnostic Code 5010-5242.  In this regard, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).

Diagnostic Code 5010 directs that arthritis due to trauma that is substantiated by X-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added. Id.  The United States Court of Appeals for Veterans Claims (Court) has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

Diagnostic Code 5242 provides the following ratings:

1) 10 percent-Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent-Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent- Favorable ankylosis of the entire cervical spine;

4) 40 percent-Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent-Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In addition, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in January 2011.  There, the Veteran reported flare-ups of his disability every one to two months with rain and cold weather.  The Veteran reported trouble bending and lifting during flare-ups.  The examiner stated that there are no incapacitating episodes of spine disease.  The Veteran explained that he has not sought treatment for his low back disability.  Posture was normal.  There was no evidence of any abnormal spine curvature or thoracolumbar spine ankylosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran displayed flexion to 70 degrees.  Extension was to 20 degrees.  Left lateral flexion was to 25 degrees.  Left lateral rotation was to 20 degrees.  Right lateral flexion was to 20 degrees and right lateral rotation was to 20 degrees.  There was evidence of pain on range of motion.  There was objective evidence of pain following repetitive motion, but no further limitation of motion on repetitive-use testing.  Detailed reflex examination was normal.  Sensory examination was normal.  Detailed motor examination was normal.  Imaging studies revealed arthritis.  The Veteran reported being unemployed due to neck, shoulder, and hand arthritis.  The examiner stated that the Veteran's low back disability causes increased absenteeism due to difficulty driving, lifting and bending.

Various VA treatment records dated October 2012 through May 2013 note the Veteran's participation in aquatic therapy for his low back disability. 

Prior to November 18, 2014, a rating in excess of 10 percent is not warranted.  Combined range of motion of the thoracolumbar spine was 175 degrees, as shown at the January 2011 VA examination, warranting a 10 percent rating under Diagnostic Code 5242.  A 20 percent rating under that diagnostic code, however, is not warranted prior to November 18, 2014.  There is no evidence that forward flexion of the thoracolumbar spine was limited to 60 degrees.  See January 2011 VA Examination Report.  Likewise, there is no evidence that combined range of motion of the thoracolumbar spine was limited to 120 degrees.  See id.  There also is no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See id.  Even when considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating in excess of 10 percent is warranted.  There is no evidence that pain or flare-ups limit the Veteran's forward flexion to 60 degrees or limit the Veteran's combined range of motion to 120 degrees.  See January 2011 VA Examination Report.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5242 prior to November 18, 2014.

Further, there is no evidence that the Veteran suffered from IVDS prior to November 18, 2014.  Indeed, the January 2011 VA examiner explained that the Veteran did not suffer from IVDS.  Thus, a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  As such, a rating in excess of 10 percent is not warranted prior to November 18, 2014, for the Veteran's low back disability.

The record does not establish that the rating criteria are inadequate for rating the Veteran's low back disability.  Specifically, his symptoms of limitation of range of motion, pain and IVDS are all contemplated by the appropriate rating criteria as set forth above.  Critically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The only evidence pertaining to the impact of the Veteran's service-connected disability on his employability consists of the report of the January 2011 VA examination.  The examination essentially states that the Veteran experiences some pain, stiffness and incoordination when performing physical and sedentary labor.  The examination report does not show that the Veteran is rendered unemployable due to his service-connected low back disability.  The Veteran has not argued, and the evidence does not otherwise indicate, that his low back disability causes him to be unemployed.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record, and it shall not be further addressed.


ORDER

For the period prior to November 18, 2014, a rating in excess of 10 percent for mechanical low back pain with degenerative changes in the lumbar spine and intervertebral disc syndrome is denied.


REMAND

The Veteran contends that his back disability warrants a higher evaluation.  

The Veteran was provided a VA examination on November 18, 2014.  The examiner noted that the Veteran had incapacitating episodes of a total duration of six weeks during the past 12 months.  There is no indication how the examiner came to this conclusion.  There is no citation to private or VA medical reports supporting this conclusion.  The regulations specify that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Formula for Rating intervertebral disc syndrome on Incapacitating Episodes; 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014) 

Additionally, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2014.  All such available documents should be associated with the claims file.

3.  Then refer the claims file to the November 2014 VA examiner to obtain an opinion to determine the number of incapacitating episodes due to intervertebral disc syndrome the Veteran has had during the past 12 months.  The examiner should be notified that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner must provide a rationale for any opinion given and specify how the determination is made.  If an additional examination is deemed necessary, one should be accomplished.  

4.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


